SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

248
TP 13-01472
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF VINCENT HOWARD, PETITIONER,

                      V                                          ORDER

BRIAN FISCHER, COMMISSIONER, NEW YORK STATE
DEPARTMENT OF CORRECTIONS AND COMMUNITY
SUPERVISION, RESPONDENT.


WYOMING COUNTY-ATTICA LEGAL AID BUREAU, WARSAW (LEAH R. NOWOTARSKI OF
COUNSEL), FOR PETITIONER.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (MARCUS J. MASTRACCO OF
COUNSEL), FOR RESPONDENT.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Wyoming County [Mark H.
Dadd, A.J.], entered August 15, 2013) to review a determination of
respondent. The determination found after a tier II hearing that
petitioner had violated an inmate rule.

     It is hereby ORDERED that said proceeding is unanimously
dismissed without costs as moot (see Matter of Free v Coombe, 234 AD2d
996).




Entered:    March 21, 2014                      Frances E. Cafarell
                                                Clerk of the Court